Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of EP 19212263.8, filed in EPO on 11/28/2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Taylor (U.S. Patent Pub. No. 2018/0161104, hereafter referred to as Taylor) in view of Haase et al (U.S. Patent Pub. No. 2020/0029830, hereafter referred to as Haase).

Regarding Claim 1, Taylor teaches a computer-implemented method for evaluating a CT data set of a coronary region of a patient regarding perivascular tissue of at least one target blood vessel (paragraph 122, paragraph 123, Taylor teaches a CT of the patient’s heart imaging.), comprising automatically: determining a centerline of at least the at least one target blood vessel in the CT data set (paragraph 135, Taylor teaches the centerline information for the artery.).
Taylor does not explicitly disclose the following defining a region of interest as including at least one defined outer region radius around an extension interval of the centerline, the outer region radius being relatively larger than a radius of the at least one target blood vessel; and calculating at least one quantitative value from CT data in the region of interest.
Haase is in the same field of art of medical imaging and determining the vessel centerlines. Further, Haase teaches defining a region of interest as including at least one defined outer region radius around an extension interval of the centerline (paragraph 38-paragraph 41, Haase teaches determining the centerline of the vessel with W1 and W2.), the outer region radius being relatively larger than a radius of the at least one target blood vessel (paragraph 38-paragraph 41, Haase teaches determining the two different centerlines of the vessel with W1 and W2. ); and calculating at least one quantitative value from CT data in the region of interest (paragraph 73, Haase teaches determining the stenosis assessment of the vessels.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Taylor by incorporating the post image processing after capturing images of the heart that include vessel detection using the centerlines and vessel analysis that is taught by Haase, to make the invention that captures images of the patient’s heart and then performs vessel detection, segmentation and uses the vessel centerline for determine the vessel properties; thus, one of ordinary skilled in the art would be motivated to combine the references since the amount of effort required for stenosis assessment may be very high and may require a lot of information, in particular for non-invasive stenosis assessment (paragraph 7, Haase).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 2, Taylor in view of Haase discloses wherein in the defining, the region of interest is defined as including a vessel wall of the at least one target blood vessel (paragraph 11, Haase teaches determining the vessels).

	
In regards to Claim 6, Taylor in view of Haase discloses wherein the extension interval is defined relatively to an ostium marking a beginning of the at least one target vessel (paragraph 133-paragraph 137, Taylor teaches a starting point for vessels), wherein the extension interval begins at a starting point and ends at an end point (paragraph 133-paragraph 137, Taylor), and wherein the end point is defined either as an extension length or distance from the ostium or from the starting point along the centerline, or as the intersection of a circle centered on the ostium and including a defined circle radius with the centerline (paragraph 167-paragraph 168, Taylor; paragraph 11-paragraph 13, Haase teaches the vessels and determine the stenosis assessment of the vessel.).

In regards to Claim 7, Taylor in view of Haase discloses wherein, for at least one of the at least one blood vessel, the ostium is defined at least one of relatively to a bifurcation of determined centerlines and using an at least essentially cylindrical volume model of a larger vessel from which the target blood vessel branches off (paragraph 170, Taylor).

In regards to Claim 8, Taylor in view of Haase discloses wherein an inner wall of the at least one target vessel is segmented in the CT data set, and wherein an inner boundary of the region of interest is de- fined as a respective the inner wall location (paragraph 60-paragraph 65, Haase teaches determining two different lengths).

In regards to Claim 9, Taylor in view of Haase discloses wherein the outer region radius is defined as relatively decreasing towards a distal end of the region of interest (Figure 2, Haase).

In regards to Claim 10, Taylor in view of Haase discloses wherein, as the quantitative value, at least one radiodensity relating to at least one of adipose tissue and water or a value derived therefrom is calculated (paragraph 82, Haase teaches capturing the calcification index. ).

In regards to Claim 11, Taylor in view of Haase discloses wherein at least one radiomics algorithm is used to calculate the in particular multiple quantitative values (paragraph 82, Haase teaches capturing the calcification index. ).

In regards to Claim 12, Taylor in view of Haase discloses wherein at least one of upon an anatomical anomaly being detected, the definition of the region of interest is modified according to at least one modification instruction associated with the detected anatomical anomaly and upon the detected anomaly concerning a presence of at least one additional blood vessel (paragraph 82-paragraph 86, Haase teaches the operator or the angle can change the ROI and change the value of stenosis), the at least one additional blood vessel is added as an additional target blood vessel (paragraph 82-paragraph 86, Haase teaches the operator or the angle can change the ROI and change the value of stenosis).

Regarding Claim 13, Taylor teaches an evaluation device, comprising: at least one processor (paragraph 170, Taylor); and at least one storage device, the at least one processor being configured to perform at least a computer-implemented method for evaluating a CT data set of a coronary region of a patient regarding perivascular tissue of at least one target blood vessel (paragraph 122, paragraph 123, Taylor teaches a CT of the patient’s heart imaging.), comprising automatically: determining a centerline of at least the at least one target blood vessel in the CT data set (paragraph 135, Taylor teaches the centerline information for the artery.).
Taylor does not explicitly disclose defining a region of interest as including at least one defined outer region radius around an extension interval of the centerline, the outer region radius being relatively larger than a radius of the at least one target blood vessel; and calculating at least one quantitative value from CT data in the region of interest.
Haase is in the same field of art of medical imaging and determining the vessel centerlines. Further, Haase teaches defining a region of interest as including at least one defined outer region radius around an extension interval of the centerline (paragraph 38-paragraph 41, Haase teaches determining the centerline of the vessel with W1 and W2.), the outer region radius being relatively larger than a radius of the at least one target blood vessel (paragraph 38-paragraph 41, Haase teaches determining the two different centerlines of the vessel with W1 and W2. ); and calculating at least one quantitative value from CT data in the region of interest (paragraph 73, Haase teaches determining the stenosis assessment of the vessels.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Taylor by incorporating the post image processing after capturing images of the heart that include vessel detection using the centerlines and vessel analysis that is taught by Haase, to make the invention that captures images of the patient’s heart and then performs vessel detection, segmentation and uses the vessel centerline for determine the vessel properties; thus, one of ordinary skilled in the art would be motivated to combine the references since the amount of effort required for stenosis assessment may be very high and may require a lot of information, in particular for non-invasive stenosis assessment (paragraph 7, Haase).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

In regards to Claim 14, Taylor in view of Haase discloses a non-transitory computer program product storing a computer program which, when executed by an evaluation device, configures the evaluation device to perform the method of claim 1 (paragraph 170, Taylor).

In regards to Claim 15, Taylor in view of Haase discloses a non-transitory electronically readable storage medium, storing a computer program which, when executed by at least one processor, configures the at least one processor to execute the computer program to perform the method of claim 1 (paragraph 170, Taylor).

In regards to Claim 16, Taylor in view of Haase discloses wherein the defining includes defining the region of interest as including at least one defined outer region radius around a patient specific extension interval of the centerline (paragraph 40, paragraph 41, paragraph 42, Haase teaches detecting the centerline segmentation of the blood.).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Isgum et al U.S. Patent No. 11,004,198.
Denney Jr. et al U.S. Patent Publication No. 2020/0305730.

Allowable Subject Matter
Claims 3-5, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665